Citation Nr: 0833797	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  97-20 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for residuals of a left 
rotator cuff injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION


The veteran had active military service from February 1963 to 
April 1965.  He also had unverified prior active duty for 
training (ACDUTRA) at various times between January 8 and 
July 20, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and March 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In June 2003, the 
Board remanded the issues for development.  In January 2006, 
the Board granted an application to reopen a claim for 
service connection for a skin disorder, granted service 
connection for post-traumatic stress disorder (PTSD), and 
remanded the remaining service connection issues for 
development.

A December 2005 VA psychiatry note and July 2008 
correspondence from the veteran contain a claim for service 
connection for hypertension aggravated by, and therefore 
secondary to, PTSD.  A January 2008 letter from the veteran 
reflects that he desires an increased rating for PTSD.  These 
are referred to the RO for appropriate action.  

Entitlement to service connection for a low back disorder and 
for residuals of a left rotator cuff injury is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.





FINDING OF FACT

There is competent evidence of continuity of symptomatology 
of a chronic skin disorder since active service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
chronic dermatitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the United States Court of Appeals for Veterans 
Claims (Court) also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  With respect to his non-combat service, 
however, his DD Form 214 reflects that he served 1 year, 9 
months, and 13 days of service aboard the USS Zellars (DD-
777), a Navy destroyer.  Thus, service under difficult 
circumstances is conceded.  

The veteran's service treatment records reflect no relevant 
skin abnormality.  In April 1965, he was deemed unfit for 
further Navy duty and discharged with no examination.  Thus, 
there is no separation examination report, nor is there a 
report of medical history questionnaire at the time of 
separation.  

Following his April 1965 discharge from the Navy, he soon 
applied for service connection.  During a July 1965 VA 
examination, he reported intermittent itching and rash of the 
thighs and gluteal areas during active service that he 
attributed to woolen uniform trousers.  The physician 
observed a scaling rash of the upper thighs and lower 
buttocks and identified this as fungus dermatitis.  The 
relevant diagnosis was chronic fungus dermatitis of the 
thighs and buttocks.

During a February 1998 VA skin disease examination, the 
veteran reported a skin disorder with seasonal manifestations 
ever since active service.  The physician offered a diagnosis 
of fungus infections of the soles (tinea pedis) and gluteal 
cleft (tinea cruris) and seborrheic dermatitis of the nasal 
cleft and scalp.

In February 2007, the veteran underwent a VA dermatology 
compensation examination.  During the examination, he 
reported that a rash developed every three weeks, then 
disappeared completely only to return every three weeks.  He 
reported that most recently, the rash was observable only in 
the groin and buttock area.  After the claims files were 
reviewed and the veteran was examined, the examiner offered a 
diagnosis of "dermatitis."  The examiner noted, however, 
that rash was not seen during the examination.  The examiner, 
a certified physician's assistant, opined that, based on the 
service treatment records, which are silent for a skin 
condition, it was unlikely that the current skin condition 
was related to active service.

In November 1997 and again in August 2002, the veteran 
testified that he worked in the ship's laundry where harsh 
chemicals caused skin outbreaks.  In an August 2002 letter, 
the veteran further reported that no skin treatment was 
available during his one year, nine months, and 13 days 
aboard ship.  

While the lack of documented skin problems in the service 
treatment records is an important consideration in this 
service connection claim, because a chronic fungal dermatitis 
of the thighs and buttocks was documented within three months 
of separation from the Navy, this overcomes, in the Board's 
view, the lack of in-service documentation.  In arriving at 
this conclusion, the Board has considered that: (1) the 
veteran served under conditions favorable for fungus 
infection; (2) he had no opportunity to report his skin 
condition at separation; (3) no medical examination of the 
skin was accomplished at separation; and, (4) the cyclical 
nature of skin disorders makes them difficult to evaluate.  

Because the veteran was not afforded an opportunity to report 
his skin condition at the time of discharge, the July 1965 
medical diagnosis of chronic fungal dermatitis is crucial to 
the claim.  Moreover, because the February 2007 VA examiner 
failed to discuss, or even mention, the July 1965 diagnosis, 
the persuasive value of the negative opinion offered is 
lessened.  Why that examiner omitted any mention of the July 
1965 skin diagnosis, but found a later-dated 1966 treatment 
report for the hands noteworthy, was left unexplained.  

VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's testimony in the matter is 
competent and persuasive because he reported observable 
cyclical manifestations of a skin disorder and the medical 
diagnosis has remained essentially the same since active 
service. 

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for dermatitis of the 
buttocks and thighs will therefore be granted.


ORDER

Service connection for dermatitis is granted.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process regarding 
the remaining issues on appeal.  Previously, the veteran has 
presented testimony at a hearing on appeal before a Veterans 
Law Judge who is no longer employed at the Board.  In an 
August 2008 Informal Hearing Presentation, the veteran's 
accredited representative pointed out that the veteran had 
requested a videoconference hearing on appeal before a 
Veterans Law Judge.  Such a hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2007).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing, with appropriate 
notification to the veteran.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be placed 
in the record.  After the hearing is 
conducted, or if the veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


